DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the application filed on 8/24/21.
	Examiner notes that this application is a continuation of 16402878, which is now US Patent No. 11132717.
	Examiner further notes Applicant’s priority date of 2/22/16.
	Claim 1 was cancelled in a preliminary amendment on 9/7/21.
	Claims 2-18 are new.
	Therefore, claims 2-18 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 2-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11132717.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Considerations Under 35 USC 101
	Similar to that of the parent application, Examiner has determined that the
invention does not warrant a rejection under 35 USC 101. Specifically, the invention is
necessarily entrenched in internet-based technology (See DDR Holdings, LLC v.
Hotels.com, LP, 773 F.3d 1245 (Fed. Cir. 2014)) and does not describe a judicial
exception listed in 2019 PEG. Even assuming arguendo that the invention was directed
to an abstract idea, the additional elements (i.e. creation of synthetic profiles) impose a
more meaningful limit on the judicial exception, thus demonstrating its integration into a
practical application.
For at least these reasons, the invention is deemed to be eligible under 35 USC
101.
Prior Art Considerations
	Examiner notes that the instant claims disclose the same limitations that were deemed to be eligible under 35 USC 103 in the parent application.  
Specifically, the independent claims describe a method for evaluating dynamic online ads by:
Generating a first synthetic profile by:
Configuring a browser in accordance with first attributes; visiting a first plurality of online resources via the configured browser, at least one of the first plurality of resources being associated with a first target demographic; accumulating first user- specific data received from the first plurality of resources visited via the browser;
Generating a second synthetic user profile by:
Configuring a browser in accordance with second attributes different from the first attributes; visiting a second plurality of online resources differing at least in part from the first plurality of resources associated with the first synthetic user profile, at least one of
the second plurality of resources being associated with a second target demographic different from the first target demographic; retrieving a target webpage via a browser configured in accordance with the first synthetic user profile, the target webpage comprising an internal content and dynamic promotional content; retrieving the target webpage via a browser configured in accordance with the second synthetic user profile; and evaluating first dynamic promotional content retrieved via the first instance and second dynamic promotional content retrieved via the second instance to assign a first score to the first dynamic promotional content and a second score to the second dynamic promotional content.
Rodriguez-Valadez discloses a method for simulating a user browsing various webpages that contain dynamic ad content, and Shabtai discloses a process for generating artificial profiles. However, neither these nor any other combination of references effectively describe evaluating the dynamic promotional content and/or assigning scores to the dynamic promotional content. The references also fail effectively teach that different attributes are used to configure a browser, that a different plurality of online resources are visited, each of which is associated with different target demographics.
The NPL reference (Su et al.) describes a process for de-anonymizing web browsing data with social networks, but fails to disclose the intricacies of synthetic profiles described above.
For at least these reasons, a rejection under 35 USC 102 and/or 103 is not warranted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                          

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681